114 F.3d 1171
Brian K. Berry, Estate of Carmella Berryv.Thorne Sparkman, Jr., M.D., Trustees of Hospital ofUniversity of Pennsylvania, John Doe 1 through 10,(Fictitious Names of Other Treating Physicians and/orMedical Providers), Jane Doe 1 through 10, (Fictitious Namesof Other Treating Physicians and/or Medical Providers), ABCCompany, and/or Corporation 1 through 10 (Fictitious Namesof Other Health Care Entities)
NO. 96-1700
United States Court of Appeals,Third Circuit.
Apr 17, 1997
Appeal From:  E.D.Pa. ,No.9503965

1
Affirmed.